Case 2:20-cv-02794-SHM-tmp Document 30 Filed 04/15/21 Page 1 of 2                     PageID 195




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

 FEDEX CORPORATION and                          )
 SUBSIDIARIES,                                  )
                                                )
             Plaintiff,                         )
                                                )   Case No. 2:20-cv-02794-SHM-tmp
 vs.                                            )
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
              Defendant.


                                   SCHEDULING ORDER


       Pursuant to written notice, a scheduling conference was held on April 15, 2021.

Participating on behalf of the plaintiff were Cameron Reilly, George M. Clarke, III, Peter D.

Blumberg, Richard R. Roberts, and Joseph Judkins. Participating on behalf of the defendant were

Cory A. Johnson, Nishant Kumar, and Elisabeth Bruce. The following schedules and deadlines

were established:

JOINING PARTIES: June 14, 2021

AMENDING PLEADINGS: April 30, 2021, for Plaintiff

                              May 30, 2021, for Defendant

COMPLETING FACT DISCOVERY:

       (a)    WRITTEN DISCOVERY: March 31, 2022

       (b)    DEPOSITIONS: March 31, 2022

       (c)    MOTIONS TO COMPEL DISCOVERY: to be filed and served within forty-
              five days of the default or the service of the response, answer, or objection, which
              is the subject of the motion, unless the time for filing of such motion is extended
              for good cause shown, or the objection to the default, response, answer, or objection
              shall be waived.
Case 2:20-cv-02794-SHM-tmp Document 30 Filed 04/15/21 Page 2 of 2                    PageID 196




EXPERT WITNESS DISCLOSURES: The parties will evaluate whether experts would be
helpful and advise the Court by April 5, 2022, if they determine that they would be, and then also
seek an appropriate amendment of the schedule.

TRIAL: The parties currently do not anticipate the need for a trial in this case. The parties will
inform the Court if they determine that a trial is necessary, and then also seek an appropriate
amendment of the schedule.

POST-DISCOVERY CONFERENCE: The parties will appear before the Court at a status
conference on April 5, 2022. At this conference, the parties will discuss with the Court a future
trial date or a summary judgment briefing schedule.

       Absent good cause shown, the scheduling dates set by this order will not be modified or

extended.

       SO ORDERED this 15th day of April, 2021.



                                      s/ Samuel H. Mays, Jr. _________
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE
